 4:19-cv-03447-DCC-KDW          Date Filed 11/23/20    Entry Number 115   Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

Allyn Bandell,                          )
                                        )
                            Plaintiff,  )
                                        )        C/A No. 4:19-cv-03447-DCC-KDW
v.                                      )
                                        )
Sonoco Products Company; Martha         )
Libby Schmitt; Charlie Schmitt; Bryan )          OPINION AND ORDER
Michael Sansbury; Josh Hatchell;        )
Edwin B Pate; City of Hartsville;       )
Hartsville, LLC d/b/a Carolina Pines    )
Regional Medical Center; Martha Libby )
Schmitt d/b/a J. Michaels Restaurant, )
                                        )
                            Defendants. )
________________________________ )


       This matter comes before the Court on Defendant Sonoco Products Company’s

(hereinafter, “Defendant Sonoco”) Motion for Judgment on the Pleadings. ECF No. 72.

In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.), this matter

was referred to United States Magistrate Judge Kaymani D. West for pre-trial handling

and a Report and Recommendation (“Report”). On November 3, 2020, the Magistrate

Judge issued a Report recommending that the Motion be denied. ECF No. 102. The

Magistrate Judge advised the parties of the procedures and requirements for filing

objections to the Report and the serious consequences if they failed to do so. Neither

party filed objections to the Report within the time allowed.

       The Magistrate Judge makes only a recommendation to this Court.             The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).



                                             1
 4:19-cv-03447-DCC-KDW          Date Filed 11/23/20     Entry Number 115      Page 2 of 2




The Court is charged with making a de novo determination of only those portions of the

Report that have been specifically objected to, and the Court may accept, reject, or modify

the Report, in whole or in part. 28 U.S.C. § 636(b)(1). The Court will review the Report

only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2015) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation” (citation omitted)).

       Upon review of the record, the applicable law, and the findings and

recommendations of the Magistrate Judge, the Court finds no clear error and ADOPTS

the Report. Defendant Sonoco’s Motion for Judgment on the Pleadings [72] is therefore

DENIED. Plaintiff’s request for attorney fees associated with the Motion is also DENIED.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
November 23, 2020
Spartanburg, South Carolina




                                             2
